
	
		III
		112th CONGRESS
		1st Session
		S. RES. 182
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Sessions (for
			 himself, Mr. Shelby,
			 Mr. Alexander, Mr. Corker, Mr.
			 Cochran, Mr. Wicker,
			 Mr. Chambliss, Mr. Isakson, Mr.
			 Burr, and Mrs. Hagan)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the condolences of the United
		  States to the victims of the devastating tornadoes that touched down in the
		  South in April 2011, commending the resiliency of the people of the affected
		  States, including the people of the States of Alabama, Tennessee, Mississippi,
		  Georgia, Virginia, and North Carolina, and committing to stand by the people
		  affected in the relief and recovery efforts.
	
	
		Whereas during the month of April 2011, a historic series
			 of powerful storms and tornadoes tracked across the South;
		Whereas preliminary estimates of the National Oceanic and
			 Atmospheric Administration indicate that more than 600 tornadoes were produced
			 by storms that occurred across the United States in April 2011;
		Whereas preliminary estimates of the National Oceanic and
			 Atmospheric Administration indicate that 305 tornadoes were produced by storms
			 that occurred across the South during the period of April 25 through 28,
			 2011;
		Whereas the previous record number of tornadoes occurring
			 during the month of April was 267 tornadoes, which was set in April 1974, and
			 the previous record number of tornadoes during any month was 542 tornadoes,
			 which was set in May 2003;
		Whereas the National Oceanic and Atmospheric
			 Administration estimates that there were at least 358 fatalities as a result of
			 the storms and tornadoes in April 2011;
		Whereas as of the date of approval of this resolution, the
			 number of fatalities resulting from the devastating storms and tornadoes in the
			 State of Alabama is approaching 250;
		Whereas there were 38 fatalities resulting from the
			 devastating storms and tornadoes in the State of Tennessee;
		Whereas tornadoes in the State of Mississippi resulted in
			 at least 35 fatalities, at least 163 injuries, and at least 2,500 damaged
			 homes, of which approximately 1,000 were severely damaged or destroyed;
		Whereas as of the date of approval of this resolution, the
			 total number of fatalities in the State of Georgia is at least 15;
		Whereas tornadoes and massive storms in the Commonwealth
			 of Virginia resulted in at least 6 fatalities, destroyed more than 160 homes,
			 and caused damage to more than 800 homes and businesses;
		Whereas a number of tornadoes touched down in the Virginia
			 counties of Gloucester, Goochland, Halifax, Middlesex, Pulaski, Shenandoah, and
			 Washington;
		Whereas in April 2011, devastating storms and at least 30
			 tornadoes resulted in 24 fatalities in the State of North Carolina;
		Whereas the Tuscaloosa-Birmingham tornado of April 27,
			 2011, which caused at least 65 fatalities and more than 1,000 injuries, had a
			 maximum width of 1.5 miles and a track length of 80 miles;
		Whereas Smithville, Mississippi, a town of fewer than 900,
			 lost 15 of its citizens, as well as its post office, school, city hall, most of
			 its churches, and almost every home;
		Whereas an Enhanced Fujita category 5 (referred to in this
			 preamble as an EF5) tornado is defined by the National Weather
			 Service of the National Oceanic and Atmospheric Administration as the rarest
			 and most severe type of tornado, with sustained winds of greater than 200 miles
			 per hour and that results in total destruction of well-built,
			 structurally-sound buildings;
		Whereas 3 of the 5 EF5 rated tornadoes recorded in the
			 United states since 2000 occurred as part of the April 25 through 28, 2011
			 tornado outbreak in the States of Mississippi and Alabama;
		Whereas the Washington County, Virginia tornado traveled
			 approximately 14 miles and had a maximum path width of 2 miles;
		Whereas the National Weather Service estimates that 40
			 tornadoes hit the State of Tennessee from April 27 through 28, 2011;
		Whereas the National Weather Service has confirmed that a
			 total of 15 tornadoes hit the State of Georgia throughout the period of April
			 25 through 28, 2011, including a powerful EF4 tornado which devastated the city
			 of Ringgold, Georgia;
		Whereas dozens of rural communities throughout the South,
			 including in the States of Alabama, Mississippi, Georgia, Tennessee, Virginia,
			 and North Carolina, have been decimated by the devastating storms and tornadoes
			 of April 2011;
		Whereas more than 500 homes were damaged or destroyed in
			 the State of Tennessee as a result of the devastating storms and
			 tornadoes;
		Whereas the massive storms impacted cities and towns in
			 the State of Alabama, including Arab, Berry, Birmingham, Concord, Eclectic,
			 Forkland, Fultondale, Hackleburg, Phil Campbell, Pleasant Grove, Rainsville,
			 and Tuscaloosa;
		Whereas President Obama declared 10 counties in the State
			 of Tennessee to be in a state of major disaster and approved the request made
			 by Governor Haslam for Federal disaster assistance;
		Whereas the tornado that swept from Monroe County,
			 Mississippi into Marion County, Alabama and destroyed Smithville, Mississippi
			 was—
			(1)the sixth
			 deadliest tornado ever recorded in the State of Mississippi;
			(2)the first EF5
			 tornado recorded in the State of Mississippi since 1966; and
			(3)the first EF5
			 tornado recorded in the United States since May 2008.
			Whereas the massive storms and tornadoes caused widespread
			 damage in the Georgian counties of Bartow, Catoosa, Cherokee, Coweta, Dade,
			 Floyd, Gordon, Greene, Habersham, Harris, Heard, Lamar, Lumpkin, Meriwether,
			 Monroe, Morgan, Newton, Pickens, Polk, Rabun, Spalding, Troup, Upson, Walker,
			 and White;
		Whereas the massive storms and tornadoes caused widespread
			 damage in the North Carolina counties of Bertie, Bladen, Craven, Cumberland,
			 Currituck, Greene, Halifax, Harnett, Hertford, Hoke, Johnston, Lee Onslow,
			 Pitt, Robeson, Sampson, Tyrell, Wake, and Wilson;
		Whereas the tornado that swept from Neshoba County,
			 Mississippi to Noxubee County, Mississippi was just the second EF5 tornado
			 recorded in the State of Mississippi since 1966;
		Whereas April 27, 2011, marks the third highest number of
			 tornado-related fatalities occurring in a single day since March 18, 1925, when
			 a series of tornadoes caused 747 fatalities across 7 States;
		Whereas as of the date of approval of this resolution, the
			 total number of fatalities resulting from the devastating storms and tornadoes
			 remains unknown;
		Whereas the suffering and distress of thousands of people
			 affected by the storms and tornadoes is ongoing, particularly for those who
			 lost loved ones, homes, and livelihoods;
		Whereas immediate humanitarian aid is critically needed in
			 many of the devastated regions;
		Whereas the local emergency responders, National Guard,
			 and many ordinary citizens of the affected regions have risked their lives to
			 save others;
		Whereas throughout the crisis, doctors, nurses, and
			 medical personnel in the affected regions worked expeditiously to ensure that
			 hospitals, medical centers, and triage units provided needed care;
		Whereas many faith-based organizations and other volunteer
			 organizations and charities are supplying the victims of the storms and
			 tornadoes with food, water, and shelter;
		Whereas the Alabama, Tennessee, Mississippi, Georgia,
			 Virginia, and North Carolina Emergency Management Agencies, the first
			 responders in the affected communities, and countless volunteers immediately
			 came to the aid of those affected by the storms;
		Whereas the Governor of Alabama, Robert Bentley, the
			 Governor of Tennessee, Bill Haslam, the Governor of Mississippi, Haley Barbour,
			 the Governor of Georgia, Nathan Deal, the Governor of Virginia, Robert
			 McDonnell, and the Governor of North Carolina, Beverly Perdue, reacted swiftly
			 and with great leadership in the immediate aftermath of the destructive storms
			 and tornadoes;
		Whereas President Obama responded quickly and efficiently
			 to approve the requests made by Governors Bentley, Haslam, Barbour, Deal, and
			 Perdue for Federal disaster assistance;
		Whereas in response to the declaration by the President of
			 a major disaster, the Administrator of the Federal Emergency Management Agency
			 has made federal disaster assistance available for the State of Alabama and
			 elsewhere in the South to assist in local recovery efforts; and
		Whereas thousands of volunteers and government employees
			 from across the United States have committed time and resources to help with
			 recovery efforts: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses the
			 heartfelt condolences of the Senate to the families and friends of those who
			 lost their lives, homes, and livelihoods in the tragic storms and tornadoes of
			 April 2011;
			(2)commends the
			 resiliency and courage of the people of the affected States, including the
			 people of the States of Alabama, Tennessee, Mississippi, Georgia, Virginia, and
			 North Carolina;
			(3)extends the
			 wishes of the Senate for a full recovery for all those who were injured in the
			 storms and tornadoes;
			(4)extends the
			 thanks of the Senate to the forecasters, first responders, firefighters, law
			 enforcement personnel, volunteers, and medical personnel who took quick action
			 to provide warnings, aid, and comfort to the victims of the storms and
			 tornadoes;
			(5)commits to
			 provide the necessary resources and to stand by the people of the affected
			 States, including the people of the States of Alabama, Tennessee, Mississippi,
			 Georgia, Virginia, and North Carolina, in the relief, recovery, and rebuilding
			 efforts; and
			(6)stands with the
			 people affected by the storms and tornadoes, including the people of the States
			 of Alabama, Tennessee, Mississippi, Georgia, Virginia, and North Carolina, as
			 those people begin the healing process following this terrible event.
			
